Citation Nr: 0932013	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO denied 
entitlement to a TDIU.  


FINDINGS OF FACT

1.  The Veteran is service connected for intervertebral disc 
syndrome, L-3 through S-1, rated 60 percent disabling. 

2.  The Veteran's service connected disability precludes 
employment for which his education and occupational 
experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU due to a service connected disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As the Board is granting the claim for a TDIU, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for 
intervertebral disc syndrome, L-3 through S-1, rated 60 
percent disabling.  Therefore, the Veteran meets the 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service 
connected disability precludes gainful employment for which 
his education and occupational experience would otherwise 
qualify him.  In his June 2005 application for a TDIU, the 
Veteran reported employment experience as a postmaster.  He 
also reported that he had completed two years of college.  
The Veteran's DD 214 indicates that his major course or field 
was business administration.

An August 2002 letter from Dr. Gazze reports that the Veteran 
had numerous disabilities, including chronic low back pain 
from spinal stenosis secondary to degenerative joint disease 
with sciatica.  The letter also includes an opinion that his 
disabilities had rendered him medically unable to continue 
working.

In a letter dated in July 2003 Dr. Singh stated that the 
Veteran was totally disabled on account of his chronic low 
back pain and herniated disc. 

In a July 2003 letter Dr. Furlong stated that the Veteran had 
been under his care for a chronic low back condition and that 
it was his opinion that the Veteran was unable to return to 
his position as a postmaster.  The doctor added that the 
Veteran had had to retire from his job in December 2002, due 
to his inability to return to work.

A May 2005 letter from Dr. Furlong notes that the Veteran had 
been diagnosed with various low back disabilities, including, 
but not limited to, lumbar intervertebral disc syndrome.  The 
letter also includes an opinion that the Veteran did not have 
the ability to perform the activities normally required for 
substantial gainful employment.  This opinion was based on 
the fact that the Veteran's job as postmaster required him to 
sit, stand, walk, pull, reach, lift, carry, and bend and 
twist at the waist.  The pain and symptoms caused by his 
degenerative condition had continued to worsen and due to the 
strenuous requirements of his job as postmaster and the 
severity of his low back condition and increased pain, he was 
unable to continue working and was forced to retire in 2002.

Furthermore, a May 2006 letter from Dr. Asthana includes an 
opinion that the Veteran was not able to be gainfully 
employed in any capacity that would require him to sit, 
stand, walk, push, pull, reach, lift, or carry.  This opinion 
was based on the fact that he experienced constant severe 
lower back pain and was unable to walk for more than a very 
short distance, was unable to sit for any extended period of 
time, was unable to do any lifting of objects (even objects 
with very little weight), and was unable to perform pushing 
or pulling motions.  Furthermore, the Veteran experienced an 
exacerbation of pain when raising his arms.

The evidence establishes that the Veteran's service connected 
disability precludes him from obtaining or maintaining 
gainful employment.  Therefore, entitlement to a TDIU is 
granted.  


ORDER

Entitlement to a TDIU is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


